     Case 4:21-cv-00731-O Document 6 Filed 06/14/21                  Page 1 of 4 PageID 51



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

RONNIE TURNER,                                 §
          Petitioner,                          §
                                               §
v.                                             §      Civil Action No. 4:21-CV-731-O
                                               §
THE STATE OF TEXAS,                            §
           Respondent.                         §


                                 OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, Ronnie Turner, a state prisoner confined in the Correctional Institutions Division of

the Texas Department of Criminal Justice (TDCJ), against The State of Texas, Respondent. After

considering the pleadings and relief sought by Petitioner, the Court has concluded that the petition

should be summarily dismissed as frivolous.

I. BACKGROUND

       Petitioner is serving a 45-year sentence in TDCJ for his 2005 conviction in Tarrant County,

Texas, Case No. 0941085D, for aggravated robbery. See TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

Offender Information Details, http://www.offender.tdcj.texas.gov/OffenderSearch (last visited June

14, 2021). In the present case, Petitioner does not challenge his conviction directly; instead, he

complains of the handling of his state habeas-corpus application in WR-63,583-34 (trial court case

no. C-3-W011939-0941085) and disobeyance of the writ in violation of state law. Pet. 6, ECF No.

1. Specifically, he complains that the assistant district attorney and the state trial judge failed to

produce him in court for a hearing as required by Texas Code of Criminal Procedure article 11.31.

See TEX. CODE CRIM. P. art. 11.31 (West, Westlaw current through June 3, 3021 portion of 2021
      Case 4:21-cv-00731-O Document 6 Filed 06/14/21                                 Page 2 of 4 PageID 52



Legis. Sess.).1 He moves the Court “to issue a warrant from the bench for the Hon Mike Thomas of

Criminal District Court No #3 of 401 West Belknap Ft Worth TX 76196 and Assistant District

Attorney Andrea Jacobs 401 West Belknap Ft Worth TX 76196” for “disobeyance [of the] writ”

under article 11.34 and that they “be liable to civil action to pay [Petitioner] $50.00 per day as

required by” article 11.35.2 Pet. 11–12 , ECF No. 1.3 Petitioner further moves that he also be brought

before the Court.




         1
             Article 11.31 provides:

         The person on whom the writ is served shall bring before the judge the person in his custody, or under
         his restraint, unless it be made to appear that by reason of sickness he cannot be removed; in which
         case, another day may be appointed by the judge or court for hearing the cause, and for the production
         of the person confined; or the application may be heard and decided without the production of the
         person detained, by the consent of his counsel.

Id.
         2
             Article 11.34 provides:

         When service has been made upon a person charged with the illegal custody of another, if he refuses
         to obey the writ and make the return required by law, or, if he refuses to receive the writ, or conceals
         himself, the court or judge issuing the writ shall issue a warrant directed to any officer or other suitable
         person willing to execute the same, commanding him to arrest the person charged with the illegal
         custody or detention of another, and bring him before such court or judge. When such person has been
         arrested and brought before the court or judge, if he still refuses to return the writ, or does not produce
         the person in his custody, he shall be committed to jail and remain there until he is willing to obey the
         writ of habeas corpus, and until he pays all the costs of the proceeding.

Id. art. 11.34.

         For further penalty, article 11.35 provides:

         Any person disobeying the writ of habeas corpus shall also be liable to a civil action at the suit of the
         party detained, and shall pay in such suit fifty dollars for each day of illegal detention and restraint,
         after service of the writ. It shall be deemed that a person has disobeyed the writ who detains a prisoner
         a longer time than three days after service thereof, unless where further time is allowed in the writ for
         making the return thereto.

Id. art. 11.35.
         3
       Petitioner’s supporting memorandum was docketed as an addendum to his form petition, therefore the
memorandum is referenced as part of the petition and the pagination in the ECF header is used.

                                                              2
     Case 4:21-cv-00731-O Document 6 Filed 06/14/21                              Page 3 of 4 PageID 53



II. DISCUSSION

        Title 28, United State Code, § 2243 authorizes a district court to summarily dismiss a

frivolous habeas-corpus petition prior to any answer or other pleading by the government.4

Therefore, no service has issued upon Respondent.

        As noted in the Court’s opinion and order in Petitioner’s federal habeas-corpus proceeding

in Civil Action No. 4:21-CV-708-O, in this circuit, infirmities in state habeas proceedings do not

constitute grounds for relief in federal court. See Duff-Smith v. Collins, 973 F.2d 1175, 1182 (5th Cir.

1992); Hallmark v. Johnson, 118 F.3d 1073, 1080 (5th Cir. 1997). This is because an attack on the

state habeas proceeding is an attack on a proceeding collateral to the detention and not the detention

itself. Rudd v. Johnson, 256 F.3d 317, 320 (5th Cir. 2001). Furthermore, the Court has confirmed

via email communication with the Tarrant County District Clerk’s Office that Petitioner did not

prevail in his state habeas action and that no writ was actually issued, ergo no writ has been

disobeyed. Even if state law had been violated, federal habeas-corpus relief will not issue to correct

errors of state law, unless a federal issue is also presented. See Estelle v. McGuire, 502 U.S. 62,

67–68 (1991); Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Pulley v. Harris, 465 U.S. 37, 41 (1984).

                                                    WARNING

        Federal courts have authority to levy sanctions in response to abusive litigation practices. In

re Stone, 986 F.2d 898, 902 (5th Cir. 1993). Sanctions may be appropriate when a pro se litigant has


        4
            Section 2243, governing applications for writ of habeas corpus, provides:

                  A Court, justice or judge entertaining an application for a writ of habeas corpus shall
        forthwith award the writ or issue an order directing the respondent to show cause why the writ should
        not be granted, unless it appears from the application that the applicant or person detained is not
        entitled thereto.

28 U.S.C. § 2243 (emphasis added).

                                                           3
    Case 4:21-cv-00731-O Document 6 Filed 06/14/21                   Page 4 of 4 PageID 54



a history of submitting multiple frivolous claims and can include restrictions on the ability to file

future lawsuits without leave of court and monetary sanctions. See FED. R. CIV. P. 11; Baum v. Blue

Moon Ventures, LLC, 513 F.3d 181, 189 (5th Cir. 2008); Mendoza v. Lynaugh, 989 F.2d 191, 195-97

(5th Cir. 1993). Petitioner, who has been previously sanctioned by the Fifth Circuit based on his

history of filing frivolous, repetitive, or otherwise abusive filings, is WARNED that the filing of any

other successive challenge to the state court’s handling of his state habeas-corpus application in WR-

63,583-34 (trial court case no. C-3-W011939-0941085) will result in the imposition of sanctions,

including a monetary penalty, a bar to filing any further habeas petitions, motions or lawsuits, and/or

other impediments. See Order, In re Turner, No. 13-11013 (5th Cir. Dec. 11, 2013).

III. CONCLUSION

       For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 is DISMISSED as frivolous. For the same reasons, Petitioner’s application to proceed

in forma pauperis (ECF No. 3) and “The Relator Motion for Leave for the United State District

Court Judge to Issue a Warrant from the Bench for Assistant Attorney Andrea Jacobs and the Hon

Mike Thomas Arrest Disobeying of Writ. See Tex Code Crim Proc art 11.34 11.35” (ECF No. 2)

are DENIED. A certificate of appealability is also DENIED.

       SO ORDERED on this 14th day of June, 2021.


                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE




                                                  4
